

	

		II

		109th CONGRESS

		1st Session

		S. 1366

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Dorgan (for himself,

			 Ms. Snowe, Mr.

			 Kerry, Mr. Smith, and

			 Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow tax-free distributions from individual retirement accounts for

		  charitable purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Public Good IRA Rollover

			 Act.

		2.Tax-free distributions

			 from individual retirement accounts for charitable purposes

			(a)In

			 generalSubsection (d) of

			 section 408 of the Internal Revenue Code of 1986 (relating to individual

			 retirement accounts) is amended by adding at the end the following new

			 paragraph:

				

					(8)Distributions

				for charitable purposes

						(A)In

				generalNo amount shall be

				includible in gross income by reason of a qualified charitable

				distribution.

						(B)Qualified

				charitable distributionFor

				purposes of this paragraph, the term qualified charitable

				distribution means any distribution from an individual retirement

				account—

							(i)which is made directly by the

				trustee—

								(I)to an organization described in section

				170(c), or

								(II)to a split-interest entity, and

								(ii)which is made on or after the date that the

				individual for whose benefit the account is maintained has attained—

								(I)in the case of any distribution described

				in clause (i)(I), age 701/2, and

								(II)in the case of any distribution described

				in clause (i)(II), age 591/2.

								A distribution shall be treated as

				a qualified charitable distribution only to the extent that the distribution

				would be includible in gross income without regard to subparagraph (A) and, in

				the case of a distribution to a split-interest entity, only if no person holds

				an income interest in the amounts in the split-interest entity attributable to

				such distribution other than one or more of the following: the individual for

				whose benefit such account is maintained, the spouse of such individual, or any

				organization described in section 170(c).(C)Contributions

				must be otherwise deductibleFor purposes of this paragraph—

							(i)Direct

				contributionsA distribution

				to an organization described in section 170(c) shall be treated as a qualified

				charitable distribution only if a deduction for the entire distribution would

				be allowable under section 170 (determined without regard to subsection (b)

				thereof and this paragraph).

							(ii)Split-interest

				giftsA distribution to a

				split-interest entity shall be treated as a qualified charitable distribution

				only if a deduction for the entire value of the interest in the distribution

				for the use of an organization described in section 170(c) would be allowable

				under section 170 (determined without regard to subsection (b) thereof and this

				paragraph).

							(D)Application of

				Section 72Notwithstanding section 72, in determining

				the extent to which a distribution is a qualified charitable distribution, the

				entire amount of the distribution shall be treated as includible in gross

				income without regard to subparagraph (A) to the extent that such amount does

				not exceed the aggregate amount which would be so includible if all amounts

				were distributed from all individual retirement accounts otherwise taken into

				account in determining the inclusion on such distribution under section 72.

				Proper adjustments shall be made in applying section 72 to other distributions

				in such taxable year and subsequent taxable years.

						(E)Special rules

				for split-interest entities

							(i)Charitable

				remainder trustsNotwithstanding section 664(b),

				distributions made from a trust described in subparagraph (G)(i) shall be

				treated as ordinary income in the hands of the beneficiary to whom is paid the

				annuity described in section 664(d)(1)(A) or the payment described in section

				664(d)(2)(A).

							(ii)Pooled income

				fundsNo amount shall be

				includible in the gross income of a pooled income fund (as defined in

				subparagraph (G)(ii)) by reason of a qualified charitable distribution to such

				fund, and all distributions from the fund which are attributable to qualified

				charitable distributions shall be treated as ordinary income to the

				beneficiary.

							(iii)Charitable

				gift annuitiesQualified

				charitable distributions made for a charitable gift annuity shall not be

				treated as an investment in the contract.

							(F)Denial of

				deductionQualified

				charitable distributions shall not be taken into account in determining the

				deduction under section 170.

						(G)Split-interest

				entity definedFor purposes

				of this paragraph, the term split-interest entity means—

							(i)a charitable remainder annuity trust or a

				charitable remainder unitrust (as such terms are defined in section 664(d))

				which must be funded exclusively by qualified charitable distributions,

							(ii)a pooled income fund (as defined in section

				642(c)(5)), but only if the fund accounts separately for amounts attributable

				to qualified charitable distributions, and

							(iii)a charitable gift annuity (as defined in

				section

				501(m)(5)).

							.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			

